        Case: 3:18-cv-00680-jdp Document #: 109 Filed: 03/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TITUS HENDERSON,

        Plaintiff,
                                                      Case No. 18-cv-680-jdp
   v.

CATHY A. JESS, TIM HAINES, L.R.
IVERSON, VICKI SEBASTAIN, PETER
HUIBREGTSE, T. OVERBO, CHAPLAIN
EWING, G. BOUGHTON, A. BROADBENT,
CO II BARTELS, and JOHN/JANE DOES,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                             3/19/2021
        Peter Oppeneer, Clerk of Court                        Date
